Citation Nr: 9921527	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  92-07 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to restoration of a 60 percent evaluation for status 
post subtotal gastrectomy-Billroth II, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to December 
1977.

This matter comes to the Board of Veterans' Appeals (Board) from 
a December 1989 rating decision of the New York, New York, RO 
which reduced the veteran's evaluation for service connected 
stomach disorder from 60 percent to noncompensable effective from 
March 1990.  

The Board remanded the case in May 1993 for additional 
development, to include affording the veteran a VA examination by 
a specialist in gastroenterology and consideration of the 
provisions of 38 C.F.R. § 3.344.  By an April 1995 rating 
decision, the veteran's subtotal gastrectomy was assigned an 
increased evaluation of 20 percent disabling effective from March 
1990.  This determination was based upon consideration of a 
January 1995 VA examination report, VA outpatient treatment 
records dated from October 1993 to August 1994, and a report of 
VA hospitalization in May 1991.  Thereafter, in January 1999, the 
RO found clear and unmistakable error with respect to the 
December 1989 rating decision; restored the 60 percent evaluation 
for residuals of a subtotal gastrectomy effective from March 1, 
1990, to January 31, 1995; and assigned a 20 percent evaluation 
for this disorder effective from February 1, 1995.


FINDINGS OF FACT

1. By a June 1980 rating decision, the veteran's status post 
subtotal gastrectomy-Billroth II was evaluated as 60 percent 
disabling, effective from April 1, 1980.

2. By a December 1989 rating decision, the veteran's status post 
subtotal gastrectomy-Billroth II was reduced from 60 percent 
to zero percent disabling, effective from March 1, 1990.  

3. By a January 1999 rating action, clear and unmistakable error 
was found with the December 1989 rating decision; the 60 
percent evaluation for the veteran's status post subtotal 
gastrectomy-Billroth II was restored from March 1, 1990, to 
January 31, 1995; and a 20 percent evaluation was assigned 
effective from February 1, 1995.  

4. Reduction of the veteran's 60 percent evaluation in December 
1989 was not based upon sufficient medical evidence 
demonstrating material improvement in the service-connected 
status post subtotal gastrectomy-Billroth II, nor was 
sustained improvement in the veteran's service-connected 
stomach disorder shown to warrant the reduction.

5. The December 1989 rating action is void.


CONCLUSION OF LAW

The December 1989 rating decision by the RO was not in accordance 
with the existing regulatory criteria; thus, the 60 percent 
evaluation for status post subtotal gastrectomy-Billroth II, 
which the RO restored from March 1, 1990, to January 31, 1995, is 
continued.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.344, 4.71a, Diagnostic Code 5201 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required in order to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).

Factual Background

By a November 1978 rating decision, the veteran was granted 
service connection for duodenal ulcer and a zero percent 
schedular evaluation was assigned.  This determination was based 
on the veteran's service medical records, which show treatment 
for stomach pains and gastric upsets and contain an impression of 
acute ulcer of the duodenal bulb, and a September 1978 report of 
VA examination, which noted a history of duodenal ulcer and 
indicated that the veteran failed to cooperate in connection with 
a GI examination.

VA hospitalization records show that the veteran received 
inpatient treatment in November 1979 for large duodenal ulcer 
with duodenal deformity of duodenal bulb, duodenitis, and 
antrogastritis.  He underwent an upper gastrointestinal (GI) 
endoscopy and was referred to surgery.  

Thereafter, the veteran was hospitalized again from December 1979 
to January 1980 for peptic ulcer disease with partial gastric 
outlet obstruction.  He underwent a subtotal gastrectomy-Billroth 
II and vasectomy.

Upon consideration of the foregoing, by an April 1980 rating 
decision, the veteran's status post subtotal gastrectomy-Billroth 
II was assigned a total (100 percent) evaluation for 
convalescence following hospitalization from November 1979 to 
March 1980, pursuant to 38 C.F.R. § 4.30 (paragraph 30), and a 40 
percent evaluation effective from April 1980.

The RO subsequently received VA outpatient treatment records for 
the veteran which reflect that, in June, August, September and 
October 1979, his complaints included recurrent abdominal pain, 
heart burn, and vomiting and it was suggested that he be 
evaluated for possible surgery.  

By a June 1980 rating decision, the schedular evaluation for the 
veteran's status post subtotal gastrectomy-Billroth II was 
increased from 40 percent to 60 percent disabling, effective from 
April 1980, based on his outpatient treatment and hospitalization 
reports.

In September 1982, the RO received a letter from the Chief 
Medical Administration Officer of the Brooklyn, New York, 
Outpatient Clinic, which contained an August 1982 statement from 
the veteran's treating physician in the Surgical Clinic.  The 
veteran's treating physician recalled that the veteran was first 
seen at the Surgical Clinic in June 1982 for post gastrectomy 
symptoms and a GI series was ordered and performed.  Thereafter, 
he was hospitalized in July 1982 because of further weight loss.  
The June 1982 report of GI series with motility studies includes 
the impression of "post-operative status following 80% resection 
of the stomach with good functioning stoma."  

VA outpatient treatment records show that, in July 1981, the 
veteran complained of occasional nausea and vomiting and 
abdominal discomfort.  He sought treatment for abdominal pain, 
vomiting, and difficulty passing stool in June 1982.  It was 
noted that the veteran was losing weight steadily following the 
1979 gastric resection and vasectomy.  He experienced regular 
vomiting and diarrhea, particularly vomiting which was almost a 
daily occurrence.  The diagnosis was malfunctioning gastric 
resection and he was referred to the Brooklyn VA Medical Center 
(VAMC) for evaluation of weight loss.  An October 1982 treatment 
report notes nausea and vomiting at times.

The veteran was hospitalized in July 1982 for nausea, vomiting, 
weakness, and loss of weight which had become increasingly worse 
over the previous two months.  The hospital course included two 
gastroscopies which revealed moderate stomatitis and a prominent 
submucosal fold which was biopsied.

Upon hospitalization for unrelated diagnoses in May 1989, the 
veteran's diagnosis of duodenal ulcer was noted but not treated.

An October 1989 VA examination report reflects that evaluation of 
the digestive system revealed a soft abdomen and a negative 
rectal examination.  The examiner noted that the veteran was 
asymptomatic at the time of examination.  The diagnoses were 
history of duodenal ulcer, 1975; status post subtotal 
gastrectomy-Billroth II of ulcer, December 1979; and status post 
gastrectomy syndrome, 1979.  A report of upper GI series 
performed in connection with his examination notes that no 
abnormalities of the esophagus were demonstrated and the stomach 
showed evidence of a subtotal gastrectomy with more than three 
quarters of the stomach having been removed.  The stoma was 
freely patent, there was no unusual thickening of gastric rugal 
folds, and there was no evidence of marginal ulcer or filling 
defects.  The jejunal mucosal pattern was normal.  The impression 
was subtotal gastrectomy with freely patent stoma.  

By a December 1989 rating decision, the RO noted the October 1989 
report of VA examination and reduced the veteran's service 
connected status post subtotal gastrectomy-Billroth II from 60 
percent to zero percent disabling, effective from March 1990.  
There was no reference to 38 C.F.R. § 3.344 or its underlying 
criteria.

During his October 1990 personal hearing at the RO, the veteran 
testified that the evaluation for his subtotal gastrectomy should 
not be reduced because he was being treated for the same 
symptoms.  1990 Transcript (Tr.) at 2.  He reported that he was 
in receipt of treatment at the Brooklyn Outpatient Clinic once 
per month and he saw a physician on each visit.  Id.  The veteran 
stated that he had been prescribed Maalox and multi vitamins, ate 
four meals per day, and avoided spicy foods.  Tr. at 3.  He also 
stated that his weight fluctuated because of bleeding and he had 
vomited not long ago.  Id.  

Upon consideration of the veteran's hearing testimony and VA 
outpatient treatment records, dated from January 1989 to October 
1990, the zero percent rating for the veteran's service connected 
status post subtotal gastrectomy-Billroth II was confirmed by a 
January 1991 hearing officer decision.  

The veteran was afforded a second personal hearing in September 
1991 and testified that he experienced stomach discomfort and 
pain and was given the same medication when he sought treatment.  
1991 Tr. at 2.  He reported that he threw up twice per week, 
experienced alternating diarrhea and constipation, "sweats and 
pains at night", was unable to sleep, and experienced loss of 
weight.  Tr. at 2 and 5.  The veteran stated that he was anemic 
and had been given Maalox, vitamins, and folic acid.  1991 Tr. at 
3.  He further stated that his medication had been changed to 
Carafate.  Id.  The veteran testified that, although his 
physician had told him to eat four small meals per day and to use 
a lot of liquids, he was unable to follow this advice because he 
was unemployed, due to his "nervous system," and homeless.  
1991 Tr. at 7.  

Upon consideration of the veteran's hearing testimony and VA 
outpatient treatment records, dated from August 1988 to September 
1991, the December 1989 rating action was confirmed by a December 
1991 hearing officer decision.

Neither the January or December 1991 hearing officer decisions, 
the April 1991 statement of the case, nor a January 1992 
supplemental statement of the case made any reference to 38 
C.F.R. § 3.344 or its underlying criteria.

In a March 1992 Statement of Accredited Representative in 
Appealed Case, VA Form 1-646, the veteran's representative argued 
that reducing the veteran's 60 percent evaluation to non-
compensable based on a single examination constituted a violation 
of 38 C.F.R. § 3.44 because the 60 percent rating had been in 
effect for over ten years.  This argument was reiterated in the 
August 1992 Informal Hearing Presentation submitted on the 
veteran's behalf by his representative.

In May 1993, the Board remanded the veteran's claim to the RO and 
requested that the veteran be afforded a VA examination by a 
specialist in gastroenterology and that his claim be adjudicated 
to include a review of the December 1989 rating decision to 
ensure that the provisions of 38 C.F.R. § 3.44 were complied 
with.

An April 1995 rating decision reflects that the evidence 
considered included a January 1995 VA examination report; VA 
outpatient treatment records, dated from October 1993 to August 
1994; and a May 1991 report of VA hospitalization.  The RO noted 
that a longitudinal review of the record indicated the 
persistence of mild symptoms and, with resolution of all 
reasonable doubt in the veteran's favor, assigned a 20 percent 
evaluation for the veteran's subtotal gastrectomy, effective from 
March 1990.  The RO further noted that the same review of the 
evidence over a period of six years clearly showed sustained 
improvement, including no more than frequent episodes of 
epigastric distress; therefore, an evaluation greater than 20 
percent was not warranted.

In an April 1998 statement, the veteran's representative noted 
that, when considering 38 C.F.R. § 3.44, the RO utilized evidence 
which was not of record at the time of the December 1989 rating 
decision.

In January 1999, the RO provided the veteran with a supplemental 
statement of the case which determined that clear and 
unmistakable error was committed in the December 1989 rating 
decision and restored the 60 percent evaluation for residuals of 
a subtotal gastrectomy, effective from March 1990 through January 
1995.  The RO further determined that the 60 percent evaluation 
was reduced to 20 percent disabling, effective from February 
1995, based on a January 1995 report of VA examination.  The RO 
noted that a rating proposing reduction or 60 days due process 
was not required because, in as much as the veteran was not in 
receipt of compensation greater than 20 percent in January 1995, 
the assignment of the 20 percent evaluation did not result in a 
reduction or discontinuance of compensation payment currently 
being made.  

Law and Regulations

The Secretary of Veterans Affairs has the authority to adopt and 
apply a schedule of ratings of reductions in earning capacity 
from specific injuries or a combination of injuries.  Congress 
has provided, however, that a veteran's disability rating shall 
not be reduced unless an improvement in the disability is shown 
to have occurred.  38 U.S.C.A. § 1155.  

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance will 
be prepared setting forth all material facts and reasons.  The 
beneficiary must be notified at his or her latest address of 
record of the contemplated action and furnished detailed reasons 
therefor.  The beneficiary must be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at the present level.  38 C.F.R. § 
3.105(e).

Governing regulation provides substantive due process protections 
which must be followed whenever the VA reduces a benefit.  With 
regard to ratings that have continued at the same level for at 
least five years, such as the one at issue here, it is essential 
that the entire record of examinations and the medical-industrial 
history be reviewed to ascertain whether the recent examination 
is full and complete.  Examinations less full and complete than 
those on which payments were authorized or continued will not be 
used as a basis of reduction.  Ratings on account of diseases 
subject to temporary or episodic improvement, such as gastric or 
duodenal ulcer, will not be reduced on any one examination, 
except in those instances where all of the evidence of record 
clearly warrants the conclusion that sustained improvement has 
been demonstrated.  Moreover, when material improvement is 
clearly reflected, the RO must consider whether the evidence 
makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. § 
3.344; See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. 
Brown, 5 Vet. App. 413, 419. (1993).  

The Court has determined that where a veteran's evaluation has 
been reduced without observance of applicable law and regulation, 
such an evaluation is void ab initio and the reduction must be 
set aside as "not in accordance with law."  See Kitchens v. 
Brown, 7 Vet. App. 320, 325 (1995); Horowitz v. Brown, 5 Vet. 
App. 217 (1993); Dofflemeyer v. Derwinski, 2 Vet. App. 277 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If benefits are awarded based on a finding that clear and 
unmistakable error occurred in a previous decision, the effective 
date shall be the date from which benefits would have been 
payable if the corrected decision had been made on the date of 
the reversed decision.  38 C.F.R. § 3.400(k).

Analysis

The Board observes that a 60 percent evaluation was in effect for 
status post subtotal gastrectomy-Billroth II from April 1980 to 
March 1990.  Despite the fact that the 60 percent evaluation had 
been in effect for more than 5 years, a review of the December 
1989 rating decision, the January 1991 hearing officer decision, 
the April 1991 statement of the case, the December 1991 hearing 
officer decision, and the January 1992 supplemental statement of 
the case indicates that the RO did not apply the provisions of 38 
C.F.R. § 3.344.  Notably, it appears that the reduction was based 
solely on the results of an October 1989 VA examination.  

The Board notes that the December 1989 rating action did not 
consider the entire record of examinations and the medical-
industrial history in determining whether the October 1989 VA 
medical examination was as full and complete as those on which 
the 60 percent evaluation was based.  The December 1989 rating 
decision referred only to the October 1989 examination findings.  
No discussion was made of earlier examinations or history of 
continued treatment or lack thereof. 

Similarly, the January and December 1991 hearing officer 
decisions, the April 1991 statement of the case, and the January 
1992 supplemental statement of the case again failed to consider 
the medical-industrial history or earlier examination findings 
which were of record at the time of the December 1989 rating 
decision.

Moreover, there is no indication that the RO considered whether 
there had been a material improvement that would be reasonably 
certain to be maintained under the ordinary conditions of life.  
The appellant has consistently complained of epigastric 
discomfort, vomiting, diarrhea, and constipation.  Even if some 
improvement were found in the October 1989 VA examination 
results, as compared to earlier findings, the Board finds no 
indication that the RO gave consideration to whether any 
improvement in the appellant's condition would be maintained 
under ordinary conditions of life.

In the absence of consideration by the RO of the medical-
industrial history, earlier examination findings, and whether any 
improvement shown was sustainable, the reduction did not comply 
with the provisions of 38 C.F.R. § 3.344(a).  Furthermore, in 
effectuating the December 1989 rating action, the RO did not 
fully comply with the notice requirements of 38 C.F.R. § 3.105(e) 
by providing the veteran with a detailed explanation for the 
proposed reduction.  For failure to accord the veteran due 
process of law in the 1989 reduction of the rating at issue, the 
December 1989 RO decision is void ab initio and must be reversed 
as a matter of law.  As discussed previously herein, where the RO 
reduces a rating without observance of the applicable law, such 
rating is void ab initio.  See Kitchens v. Brown, 7 Vet. App. 
320, 325 (1995); Horowitz v. Brown, 5 Vet. App. 217 (1993); 
Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In this regard, the Board acknowledges that, in the January 1999 
supplemental statement of the case in which the RO found that 
clear and unmistakable error had been committed in the December 
1989 rating decision; the RO noted that a rating proposing 
reduction or 60 days due process for reducing the 60 percent 
evaluation for status post subtotal gastrectomy-Billroth II to 20 
percent, effective from February 1995, was not required because, 
in as much as the veteran was not in receipt of compensation 
greater than 20 percent in January 1995, the assignment of the 20 
percent evaluation did not result in a reduction or 
discontinuance of compensation payment currently being made.  
However, it is noted that pertinent regulations provide that, if 
benefits are awarded based on a finding that clear and 
unmistakable error occurred in a previous decision, the effective 
date shall be the date from which benefits would have been 
payable if the corrected decision had been made on the date of 
the reversed decision.  38 C.F.R. § 3.400(k).  Accordingly, as 
benefits reflecting 60 percent for status post subtotal 
gastrectomy-Billroth II would have been payable in January 1995, 
a reduction of the schedular evaluation for this disorder to 20 
percent disabling in February 1995 would require a rating 
proposing reduction or 60 days due process in accordance with 
38 C.F.R. § 3.105(e).

The appropriate remedy in this case is a restoration of the 60 
percent evaluation effective on the date of the reduction.  See 
Hayes, 9 Vet. App. at 73 (improper reduction reinstated effective 
date of reduction).  Thus, inasmuch as the 60 percent evaluation 
was improperly reduced and the rating decision effectuating that 
reduction of is void ab initio, the 60 percent evaluation for 
status post subtotal gastrectomy-Billroth II, which the RO 
restored from March 1, 1990, to January 31, 1995, is continued.  
38 C.F.R. § 3.400(k) (1998). 


ORDER

The 60 percent evaluation for status post subtotal gastrectomy-
Billroth II was improperly reduced, and is therefore restored.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

